            CASE 0:20-cv-02049-MJD-TNL Doc. 24 Filed 10/14/20 Page 1 of 1


                                                                         MINNEAPOLIS
                                                                         Suite 2200
 Kristen G. Marttila                                                     100 Washington Avenue South
 kgmarttila@locklaw.com                                                  Minneapolis, MN 55401-2179
 Phone: 612.339.6900                                                     T 612.339.6900
                                                                         F 612.339.0981




                                       October 14, 2020
VIA E-FILING
Hon. Michael J. Davis
United States District Court
District of Minnesota
300 South Fourth Street
Minneapolis, MN 55415
           Re:   Minnesota Voters Alliance, et al. v. City of Minneapolis,
                 Civ. No. 20-CV-02049 (MJD/TNL)
Dear Judge Davis:

       I write on behalf of Defendant City of Minneapolis to alert the Court to recently
issued supplemental legal authority that is relevant to issues raised in the above-captioned
matter.

        As Defendant mentioned in its brief opposing Plaintiffs’ motion for preliminary
injunctive relief, Plaintiffs’ counsel (or his firm) have filed substantively identical
challenges to election grants accepted by numerous counties and cities around the United
States. One such case is Wisconsin Voters Alliance, et al. v. City of Racine, et al., Case
No. 1:20-cv-01487-WCG (E.D. Wis.). A decision denying the temporary restraining order
sought by plaintiffs in that case was issued today. In particular, the court found that
plaintiffs in that case had not demonstrated a likelihood of success on the merits of any of
their claims. That conclusion applies in equal force to the motion currently pending before
this Court.

       At the time of this letter, Wisconsin Voters Alliance had not yet been published on
Westlaw; therefore I attach a copy for ease of reference. Pursuant to Local Rule 7.1, I have
obtained permission from chambers to file this letter drawing the Court’s attention to this
new judicial decision. Thank you for your consideration.

                                            Very truly yours,

                                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                            s/ Kristen G. Marttila

                                            Kristen G. Marttila

Enclosure

553641.1
